Title: To Benjamin Franklin from Cradock Taylor, 24 November 1779
From: Taylor, Cradock
To: Franklin, Benjamin


Sir
Aix in Provence Novbr. 24th 1779
I beg leave to Acquaint your Excellency that there is a Cartel arived at Merseillis some time ago & I Yesterday was inform’d that the Govonor of Manorcawas made acquainted with my intention of returning to my Native Country & that he has made such interest here that Mr. Lumbard the Commandant of Marine intends to deliver me up. I amediately wrote to him about it & told him of what I was inform’d. I likewise inclos’d him your Excellencies letter & I expect his answer tomorrow. I hope your Excellency will condesend to answer this by the Return post & procure me my liberty as soon as possable the Cartel will not Sail till the 4th or 5th of next Month at which time (if I do not receive my passport before) I intend to make a retreat into the Country for I am resolv’d not to go to Mahon at any rate.
I Am Sir with the greatest Respect Your Excellencies most Obbligd. & Obbt. Humbe. Sevt
Cradk. Taylor
 Addressed: To / His Excellency Benjn Franklin / Esqr. Plenopity to the / United States of America / at Passy near / Parris
Endorsed: Taylor Nov. 24 1779.
